Citation Nr: 1821449	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-11 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In August 2012, a hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included with the Veteran's claims file. 

The issues of entitlement to an increased rating for PTSD and TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is needed. 


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran last underwent a VA examination for his PTSD in March 2014.  The Board finds that a contemporaneous examination is needed in order to adequately address the Veteran's claim. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  On remand, the Veteran should be afforded a new VA examination and ongoing treatment records should also be obtained.

The Veteran underwent a VA examination in August 2014 in connection with his claim for TDIU.  However, the examiner did not provide any supporting rationale for his opinion that the Veteran's disabilities do not render him unable to secure or follow a substantially gainful occupation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion that contains no supporting rationale has no probative value).  Accordingly, on remand, the AOJ should afford the Veteran another VA examination to assess the collective impact of his service-connected disabilities on his employability.  

Moreover, the Veteran should also be provided with an additional opportunity to provide any relevant information or records in support of his claim of entitlement to TDIU, including any records that were submitted in connection with his application for Social Security Administration disability benefits.  The AOJ requested the Veteran's records but received a negative response from the SSA National Records Center indicating that the Veteran's medical records had been destroyed. See June 2014 SSA Records.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide any additional information in support of his TDIU claim, including any records submitted to SSA.

2. Obtain all VA treatment records for the Veteran dated from July 2014 to the present, and associate them with the claims file.

3. After all updated treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to ascertain the current level of severity of the Veteran's PTSD.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should opine as to the level of severity, frequency and duration of the Veteran's PTSD symptoms, as well as the functional impact of such symptoms in accordance with VA rating criteria.  If the examiner is unable to differentiate between symptomatology due to PTSD and due to other disabilities, the examiner should so state.

A complete rationale must be provided for any opinion offered.

4. After all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate examiner to address the collective functional impact that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, bilateral lower extremity neuropathy and strabismus with diplopia) have on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

If the Veteran is felt to be capable of work despite the service-connected disabilities, the examiner should indicate what type of work the Veteran is capable of as well as any accommodations that would be necessary due to service-connected disabilities.

When addressing the functional impact of the Veteran's service-connected disabilities the examiner must not consider the Veteran's age, or any non-service connected disabilities.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeal


